internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-117987-00 date date number release date index number legend partnership llc state company b c x d1 country n dear this letter responds to a letter dated date and additional correspondence written on behalf of company and x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to file an election under sec_301_7701-3 to be treated as a disregarded_entity effective d1 facts according to the information submitted on d1 partnership a state limited_partnership acquired through llc its disregarded state limited_liability_company b percent of the common_stock and c percent of the preferred_stock of company a private limited_company formed under the laws of country an election was made under sec_301_7701-3 to treat company as a partnership for federal tax purposes plr-117987-00 company owns n subsidiaries including x all of which are private limited companies formed under the laws of country x is an entity that is eligible to elect under sec_301_7701-3 to be disregarded as an entity separate from its owner however the form_8832 entity classification election was not timely filed so as to treat x as a disregarded_entity effective d1 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all its members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified as other than its default classification in sec_301_7701-3 by filing form_8832 with the appropriate service_center sec_301_7701-3 provides that the effective date of an entity classification election can not be more than days prior to the date the election is filed and can not be more than months after the date on which the election is filed under sec_301_7701-3 an election will not be accepted unless all of the information required by the form and instructions including the taxpayer identifying number of the entity is provided on form_8832 see sec_301_6109-1 for rules on applying for and displaying employer identification numbers sec_301_7701-3 provides generally that if an eligible_entity makes an election to change its classification the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election sec_301_7701-3 provides that a foreign eligible entity’s classification is relevant when its classification affects the liability of any person for federal tax or information purposes sec_301_7701-3 provides that if an eligible_entity classified as an association elects to be disregarded as an entity separate from its owner the following is deemed to occur the association distributes all of its assets and liabilities to its single owner in liquidation of the association sec_301_7701-3 provides that when elections for a series of tiered entities are effective on the same date the eligible entities may specify the order of the elections on form_8832 if no order is specified for the elections any transactions that are deemed to occur as a result of the classification change will be treated as occurring plr-117987-00 first for the highest tier entity’s classification change then for the next highest tier entity’s classification change and so forth down the chain of entities until all the transactions have occurred the provisions of sec_301_7701-3 apply to elections filed on or after date taxpayers may apply the provisions of sec_301_7701-3 retroactively to elections filed before date if all taxpayers affected by the deemed transactions file consistently with the provisions of sec_301_7701-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and the representations made we conclude that good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently x is granted an extension of time for making the sec_301_7701-3 election effective d1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed about the tax consequences of making an election for x to be treated as an entity that is disregarded plr-117987-00 as separate from its owner further no opinion is expressed regarding the election made to treat company as a partnership for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office this letter is being sent to you as the taxpayer’s authorized representative a copy of this letter will also be sent to the taxpayer sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
